Exhibit 10.29

MODIFICATION TO LOAN AND SECURITY AGREEMENT

This First Modification to Loan and Security Agreement (this "Modification") is
entered into by and between ABAXIS, INC. ("Borrower") and COMERICA
BANK-CALIFORNIA ("Bank") as of this 29th day of March, 2002, at San Jose,
California.

RECITALS

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

Bank and Borrower previously entered into a Loan and Security Agreement
(Accounts and Inventory) dated March 13, 2002. The Loan and Security Agreement
and each modification shall collectively be referred to herein as the
"Agreement."

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

AGREEMENT

 1. Incorporation by Reference.

The Recitals and the documents referred to therein

are incorporated herein by this reference. Except as otherwise noted, the terms
not defined herein shall have the meaning set forth in the Agreement.

Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Section 3 hereof, the Agreement is hereby modified as
set forth below.



Section 2.2 is hereby deleted in its entirety and replaced with the following.

"Except as hereinbelow provided, the Credit shall bear interest, on the Daily
Balance owing, at a fluctuating rate of interest equal to the Base Rate plus
Zero 00/100 (0.00%) percentage points per annum effective March 29,2002."

Legal Effect. The effectiveness of this Modification is conditioned upon receipt

by Bank of this Modification, and any other documents which Bank may require to
carry out the terms hereof. Except as specifically set forth in this
Modification, all the terms and conditions of the Agreement remain in full force
and effect.

Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties



IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

ABAXIS, INC. COMERICA BANK-CALIFORNIA

By: /s/ Alberto Santa Ines By: /s/ Florina Sy

Title: Interim CFO Title: Corporate Banking Officer




--------------------------------------------------------------------------------




MODIFICATION TO

LOAN AND SECURITY AGREEMENT

This Second Modification to Loan and Security Agreement (this "Modification") is
entered into by and between Abaxis, Inc. ("Borrower") and COMERICA
BANK-CALIFORNIA, ("Bank") as of March 29, 2002 at Inglewood, California.

RECITALS

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

Bank and Borrower previously entered into a loan and Security Agreement dated
March 13, 2002. The Loan and Security Agreement and each Modification thereto,
shall collectively by referred to herein as the "Agreement."

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

AGREEMENT



Incorporation by Reference. The Recitals and the documents referred to therein

are incorporated herein by this reference. Except as otherwise noted, the terms
not defined herein shall have the meaning set forth in the Agreement.

Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in this Modification, the Agreement is hereby modified as
set forth below.



 A. Section 6.9(a) of the Agreement shall be deleted and the following shall be
    substituted therefor:

"6.9 a. Borrower will now make any distribution or declare or pay any dividend
(in stock or in cash) to any shareholder or on any of its capital stock, of any
class, whether now or hereafter outstanding, or purchase, acquire, repurchase,
or redeem or retire any such capital stock; provided, however, that 1)Borrower
may make non-cash distributions and dividends up to an amount required by the
terms of the Preferred Stock, 2) Borrower may make cash distribution and
dividends not to exceed 25% of net profit after taxes on an annual basis, and 3)
to the extent that as so long as Borrower is an entity that is not directly
subject to Federal income taxation and with respect to which any earnings are
attributed ratably to each Person with an ownership interest in Borrower,
Borrower may make distributions to each such Person in an amount necessary to
pay each such Person's income tax resulting from such ownership interest in
Borrower, and; provided, further, that, promptly upon request of Bank, Borrower
shall cause each such Person to provide Bank with copies of its tax return to
substantiate any such distribution;"

Legal Effect.

The Agreement, as amended hereby, shall be and remain in full



force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects. Except as expressly set forth herein, the
execution, delivery, and performance of this Modification shall not operate as a
waiver of, amendment of, or forbearance with respect to any Event of Default
that may now exist or may occur after the date hereof, or with respect to any
other right, power, or remedy of Bank under the Agreement, as in effect prior to
the date hereof. Borrower ratifies and reaffirms the continuing effectiveness of
all promissory notes, guaranties, security agreements, mortgages, deeds of
trust, environmental agreements, and all other instruments, documents and
agreements entered into in connection with the Agreement. Borrower represents
and warrants that the Representations and Warranties contained in the Agreement
are true and correct as of the date of this Modification, and that no Event of
Default has occurred and is continuing.

Conditions Precedent to the Modification.

The effectiveness of this Modification is conditioned upon receipt by Bank of
this Modification, and any other documents which Bank may require to carry out
the terms hereof, which shall include limit, such other documents and completion
of such other matters, as bank may reasonably deem necessary or appropriate.



Integration.

This is an integrated Modification and supersedes all prior negotiations and
agreements regarding the subject matter hereof. All amendments hereto must be in
writing and signed by the parties



Counterpart Execution

. This Modification may be executed in two or more counterparts, each of which
shall be deemed an original , but all of which shall constitute one instrument.



IN WITNESS HEREOF, the parties have agreed as of the date first set forth above.

Abaxis, Inc

. COMERICA BANK-CALIFORNIA



By: /s/ Alberto Santa Ines By: /s/ Florina Sy

Title: Interim CFO Title: Corporate Banking Officer




--------------------------------------------------------------------------------


